DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 3, 4, 6-9 and 11-13, and the cancellation of claims 2 and 10, have been accepted.

Allowable Subject Matter

Claims 1, 3-9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite: “… the strings including a first string and a second string, the string independent acoustic signals in the first period including a string independent acoustic signal in the first period that corresponds to the first string and a string independent acoustic signal in the first period that corresponds to the second string; … 
newly acquire a string independent acoustic signal in a second period that 
corresponds to the first string and a string independent acoustic signal in the second 

the first period; and 
generate an acoustic signal including: a signal based on the string 
independent acoustic signal in the first period that corresponds to the first string and to which the acoustic effect has been imparted: and a signal based on the string 
independent acoustic signal in the second period that corresponds to the second string.
Similar features have been added to independent claims 12 and 13.
In light of these amendments, the previously relied upon prior art to Ryle et al. (US 2010/0313740), Iba et al. (5,121,669) and Schwartz et al. (6,479,740), no longer teach or suggest all the limitations of the current claims.
Ryle discloses generating a signal based on an acoustic signal in a certain period, while Iba teaches generating signals for effect control inherent to each string of an instrument; however, neither reference teaches or suggests generating a signal based on acoustic signals in different periods, and therefore, are silent regarding generating “an acoustic signal including: a signal based on the string independent acoustic signal in the first period that corresponds to the first string and to which the acoustic effect has been imparted; and a signal based on the string independent acoustic signal in the second period that corresponds to the second string” as explicitly expressed in the amended independent claims.
Schwartz et al. fails to cure the deficiencies of Ryle et al. or Iba et al. 
After further search and consideration of the prior art, no other references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 12 and 13, and dependent claims 3-9 and 11, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/11/2022